Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/443,368 filed 6/17/2019 has been examined.
In this Office Action, claims 1-20 are currently pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
determine that a threshold number of queries have not been received.
The limitation of determine that a threshold number of queries have not been received, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting databases/processor, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the databases language, determining in the context of this claim encompasses the user manually determining a generic threshold number for generic queries. Similarly, the limitations of receiving; accessing; sending; determining; adding; using; receiving; applying; accessing; sending, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the databases language, receiving; accessing; sending; determining; adding; using; receiving; applying; 
reasonable interpretation, covers performance of the limitation in the mind but for the recitation
of generic computer components, then it falls within the “Mental Processes” grouping of abstract
ideas (concepts performed in the human mind (including an observation, evaluation, judgment,
opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
determine that a threshold number of queries is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using databases to perform both the receiving; accessing; sending; determining; adding; using; receiving; applying; accessing; sending and determining steps. The databases/processor in both steps is recited at a highlevel of generality (i.e., as a generic processor performing a generic computer function of determining generic threshold numbers of generic queries) such that it amounts no more than mere instructions to apply the
exception using a generic computer component. Accordingly, this additional element does not
integrate the abstract idea into a practical application because it does not impose any
meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a databases/processor to perform


Dependent claims 2-7 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-7 are also directed towards
nonstatutory subject matter.

As per independent claims 8 and 15, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
method/system described in independent claims 8 and 15 do not provide for integrating the abstract idea into a practical application. At best, the claim(s) are merely providing alternate environments to implement the abstract idea.

Dependent claims 9-14 and 16-20 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 9-14 and 16-20 are also
directed towards non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawrocke et al., US Pub. No. 2020/0356873.

As to claim 1 (and substantially similar claim 8 and claim 15), 
Nawrocke discloses a system comprising:
a database configured to store a set of transactions, each transaction of the set of
transactions comprising a set of fields;
(Nawrocke [0074] The method 300 may include performing 312 for each operation from step 308, logging 314 one or more values such as latency, computing resources consumed, data
volume, operation type (data access, join, aggregation operation, etc.), or the like.; see also [0076] The method 300 may include creating 318 records in the metrics 116 for the data logged at steps 314 and 316.)

a memory configured to store a set of training data; and
(Nawrocke Fig. 3 Training data entry 328; see also Fig. 19)

a hardware processor communicatively coupled to the memory, 
(Nawrocke Fig. 19)
the hardware processor configured to:
determine that a threshold number of queries have not been received; 
(Nawrocke [0142] Example 4: A view of one or more tables on one or more sources Sl-S3 may be suggested along with caching of a materialized version of this view on one of these sources,
the premise P, or a different source. Performing of this action may be recommended by the recommendation model 1304 in response to detecting a number of queries by one or more
users of a team that reference the data in the view and that meet a threshold criteria, e.g. where the number of queries per unit time and the volume of data referenced indicates a
performance savings from caching in a materialized view based on the query performance model 204)

and in response to determining that the threshold number of queries have not been received:
receive a first query from a first channel, the first query directed to a first transaction comprising a first set of fields stored in the database;
(Nawrocke [0161] In response to Query 1, the recommendation model 1304 propose materializing (caching) the following view query ( called "preaggregated" in this
example) for use with subsequent queries: SELECT o_orderstatus, o_orderpriority, sum(o_totalprice) AS totalprice, max(o_orderdate) AS latest_orderdate FROM orders GROUP BY o_orderstatus, o_orderpriority)


(Nawrocke [0163] The recommendation model 1304 will choose the above transformation to support "similar" queries where the filter condition may be changing, but the metric summarization is not. This helps to reduce the amount of data fetched from source systems and the amount of compute time. The resulting cache entries are also much smaller than the
original dataset. This enables the system to cache many versions of these pre-aggregated queries.)

send the first set of fields to the first channel;
(Nawrocke (0172] Queries may then be received 1410 and executed with respect to views and cached data as defined at step 1408. As noted above, the unified access layer 106 may
transform the query to change references to sources of record to references to cached tables and materialized views on the premise or a source other than the source of record.)

determine that a user used the first channel to access a first view of the first set of fields, the first view comprising a first subset of the first set of fields;
(Nawrocke [0048] Monitoring modules 112, 114a-114c may further record other aspects of queries in addition to latency and resource consumption. For example, some or all of the
following metrics may be recorded for a query: [0049] Timing (when received) [0050] Complexity (e.g., type and number of computations) [0051] Object usage (tables, views, remote calls, etc.
referenced in the query or performed in response to the query;
see also  [0062] The metrics 116 may also be used for capacity planning and reporting. For example, the scalable query engine 104 may suggest acquiring of additional computation or storage resources on a cloud computing platform 102a in response to the usage information. The scalable query engine 104 may expand storage and computation resources allocated to the scalable query engine 104 in response to usage data. Usage data may also be summarized and



add the first view and the first channel to the training data; 
(Nawrocke [0079] In particular, each record may be viewed as an item of training data including the query attributes as an input and the performance metrics as desired outputs.; see also [0081] The training data entry 328 may include the query metrics 334 or data derived from the query metrics 334, e.g. the metrics obtained for the query at some or all of step 314,
316, and 320. Accordingly, the feature sets 330, 332 become the input for the entry 328 and the query metrics 334 are a desired output that the machine learning model is trained to produce.)

use the training data to determine a machine learning policy, such that for a given channel and a requested transaction comprising a second set of fields stored in the database, the machine learning policy can be used to determine a second view comprising a second subset of the second set of fields, 
(Nawrocke [0080] The training data entry 328 may further include policy feature set 332 that includes data describing policies in effect when the query was executed, such as the policy
data added at step 322.; see also [0086] Training entries for the machine learning algorithm 348 may each include outputs of the models 344a-344c for a query feature set 330 and policy
feature set 332 of a query as inputs and the query metrics 334 for that query as a desired output.)

wherein determining the second view comprises determining that a confidence level that the given channel will access the second view is greater than a given threshold;


determine that the threshold number of queries has been received;
(Nawrocke [0142])

in response to determining that the threshold number of queries has been received: 
receive a second query from a third channel, the second query directed to a second transaction comprising a third set of fields stored in the database;
(Nawrocke [0142] Example 4: A view of one or more tables on one or more sources Sl-S3 may be suggested along with caching of a materialized version of this view on one of these sources,
the premise P, or a different source. Performing of this action may be recommended by the recommendation model 1304 in response to detecting a number of queries by one or more
users of a team that reference the data in the view and that meet a threshold criteria, e.g. where the number of queries per unit time and the volume of data referenced indicates a
performance savings from caching in a materialized view based on the query performance model 204)

apply the machine learning policy to determine a third view comprising a third subset of the third set of fields;
(Nawrocke [0084] One of the models 344a-344c or a combination thereof may be selected as a selected model 346. Specifically, a given input query feature set and policy feature set


access the database and retrieve the third view; and
(Nawrocke [0124] The operation may be executed 1204 with respect to the source. In particular, the engine 104 may issue a request to the source that the subject table and the database 1002 to perform the operation. The source returns a result of the operation to the engine 104, which returns the result to the interface 108a-108c that issued the query that included the operation through the unified access layer 106.)

in response to retrieving the third view, send the third view to the third channel.
(Nawrocke [0124] The operation may be executed 1204 with respect to the source. In particular, the engine 104 may issue a request to the source that the subject table and the database 1002 to perform the operation. The source returns a result of the operation to the engine 104, which returns the result to the interface 108a-108c that issued the query that included the operation through the unified access layer 106.)

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply policy feature sets as taught by Nawrocke since it was known in the art that database systems provide current policies may be input as a policy feature set to this machine learning mode where the machine learning model then outputs a predicted  performance for that alternative and note that where the machine learning model is trained with 

As to claim 2, Nawrocke discloses the system of Claim 1, wherein the processor is further configured to:
in response to sending the third view to the third channel:
determine that the third channel did not access a fourth subset of the third subset of
the third set of fields;
(Nawrocke [0073] The query may then be parsed 306 into individual data access and computation operations and these operations may be executed 308 with respect to sources of data on one or more of the computing platforms 102a-102c.)
remove the fourth subset from the third subset;
(Nawrocke [0134] In particular, where the basis of a transformation with respect to one or more tables as described below ceases to be present, that transformation may be removed (stop caching, remove view, etc.). Likewise, a transformation may be pruned where a change in the
policies 110 indicates that the transformation is no longer permitted (e.g., a change in available resources for a particular source).)
add the third channel and the third subset to the training data; and
(Nawrocke [0134])
update the machine learning policy based in part on the third channel and the third
subset
(Nawrocke [0145]).

As to claim 3, Nawrocke discloses the system of Claim 1, wherein the processor is further configured to:

determine that the third channel attempted to access an additional field of the third
set of fields not present in the third subset of the third set of fields;
(Nawrocke [0142] In particular, a cached materialized view may represent a "partial query,"
e.g. a portion of the accessed tables and operations performed on the accessed tables that were included in one or more previous queries that may then be cached in a materialized view for subsequent use.).
add the additional field to the third subset;
(Nawrocke [0145]).
add the third channel and the third subset to the training data; and
(Nawrocke [0145]).
update the machine learning policy based in part on the third channel and the
additional field
(Nawrocke [0095] Note that where the machine learning model is trained with a policy feature set, the predictions may take into account changes in policy (e.g., increasing or decreasing of computing or storage resources such as adding more computing nodes).).

As to claim 4, Nawrocke discloses the system of Claim 1, wherein the first channel represents a first user system used to access the database and the third channel represents a second user system used to access the database, the second user system different from the first user system
(Nawrocke [0037] The environment 100 may further include a unified access layer 106. The unified access layer 106 may provide an access point by which disparate user computing devices and users may access the engine 104. In particular, there are many different types of applications that consume database services for different purposes; see also [0038] The user interface 108a may implement individual user accounts or dashboards that enables each user to 
order to improve performance of queries and to automate generating of views that are of interest to a team of users as discussed below.).

As to claim 5, Nawrocke discloses the system of Claim 1, wherein the database is an unnormalized database
(Nawrocke [0149] Accordingly, the recommendation model 1304 may detect such activity and suggest or implement transformations accordingly. For example, instead of computing
a join for every single query from the BI tool or ML algorithm, the join can be materialized ( denormalized) on the local computing platform P,).

As to claim 6, Nawrocke discloses the system of Claim 1, wherein determining the machine learning policy comprises determining a set of views, each view of the set of views assigned to one or more channels
(Nawrocke (0085] Where ( a) is implemented, selecting the most accurate model 344a-344c may include processing a set of data entries that is different from the sets of entries used to train the models 344a-344c ("the validation set"). The model 344a-344c with the most accurate predictions (corresponding most closely to the actual metrics 334 of the validation
set) may then be selected as the selected model 346; see also (0086] Where (b) is implemented, following training of the models 344a-344c, the machine learning algorithm 348
may train the model 346. Training entries for the machine learning algorithm 348 may each include outputs of the models 344a-344c for a query feature set 330 and policy feature set 332 of a query as inputs and the query metrics 334 for that query as a desired output. Note that same or different training data entries 328 may be used for training the selection model 346 as were used to train the models 344a-344c. The model 346 therefore is used to select among


As to claim 7, Nawrocke discloses the system of Claim 6, wherein each view of the set of views comprises a hash value used to retrieve a subset of a set of fields comprising a transaction, stored in the database
(Nawrocke [0176] The method 1500 may further include generating a hash with respect to one or more tables discovered at step 1502 or referenced in queries at step 1504. For example, the
hash for a table may be a function of some or all of the following attributes of the table: keys, number of columns, number of rows, statistics ( e.g., some or all of the statistics described with respect to the method 1200; see also Fig. 15 calculate hash 1506).

Referring to claim 9, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 9.

Referring to claim 10, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 10.

Referring to claim 11, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 11.

Referring to claim 12, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 12.

Referring to claim 13, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 13.


therefore, the arguments above regarding claim 7 are also applicable to claim 14.

Referring to claim 16, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 16.
 
 Referring to claim 17, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 17.

Referring to claim 18, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 18.

Referring to claim 19, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 19.

Referring to claim 20, this dependent claim recites similar limitations as claim 7;
therefore, the arguments above regarding claim 7 are also applicable to claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rogynskyy et al., US Pub. No.: 2020/0372016, teaches methods for providing content items can generate the content items based on impact scores associated with actions of the content items. The system and methods can include accessing, for an entity, a plurality of record objects linked with one or more electronic activities having the entity as a participant, each record object corresponding to an event to be completed; identifying, for each record 
Hagen et al., US Pub. No.: 2017 /0004487, teaches details associated with a transaction are received from a first computing device. An identity of a party to the transaction is determined. An address to which communications to the party can be directed and accessed via a second computing device is obtained, where the second computing device is associated with the party. Confirmation data specific to the transaction is generated. The confirmation data is provided, via the address, to the second computing device. Confirmation of receipt of the confirmation data is received from the party. A set of payment options is provided to the part. A selection of a payment option is received from the party, and notice that the transaction has been completed is provided to the first computing device.













CONTACT INFORMATIONAny inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        7/8/2021